Gentlemen
By authority of the eleventh section of the sixth article of the constitution, I desire to take your opinion as to whether the Legislature has power, under the constitution, to repeal chapter 135 of the General Statutes, in reference to District Courts.
*352I deem the question of sufficient importance.to warrant me in asking your opinion; and if you concur with me as to such importance, I desire that you will give me your opinion as early as practicable.
Very respectfully, your obedient servant,
J. W. McClurgI
answer.
The question propounded is whether the Legislature has power under the constitution to repeal chapter 135 of the General Statutes, in reference to District Courts.
There can be no doubt about the power of the Legislature to ■repeal this chapter, or any other mere statutory enactment.
But the consequence of the repeal is another matter, and, ■though not expressed, we presume led to the inquiry.
The constitution (Art. VI, § 12) makes the establishment of District Courts imperative on the Legislature; and it further 'declares that, after the establishment of District Courts, no appeal or writ of error shall lie from any Circuit Court or inferior court of record to the Supreme Court, but shall be prosecuted to the District Court, from the final judgments of which an appeal or writ of error may be taken to the Supreme Court in such cases as may be provided by law.
In pursuance of this clause the Legislature established the District Courts in this State; and the provision seems to be positive and express that, after they are so established, no case can reach the Supreme Court, either byappeal or writ of error, except on final judgment taken from one of these courts.
Having been so established, in our opinion the repeal of the law providing for their organization, whilst the constitutional provision remains in force, would effectually stop all cases from being brought to the Supreme Court.
David Wagner,
P. Bliss,
Warren Currier.
To Gov. J. W. McOlubg.